DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This Office Action is responsive to a Continuation Application entered 10/26/2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-20 are pending in this application.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,184,681. Although the claims at issue are not identical, they are not patentably distinct from each other because 


Instant Application
US 11,184,681
1. A device comprising: 
a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, comprising: 





determining a first content weight for a first media content segment using a motion estimation process including calculating a series of motion vectors for adjacent frames of the first media content segment, wherein the first media content segment comprises images, wherein at least one of the series of motion vectors has a vector magnitude representing a relative level of information change occurring in the images; encoding the first media content segment at a first bit rate according to a first content weight of the first media content segment to generate a first data stream; encoding a second media content segment at a second bit rate according to a second content weight of the second media content segment to generate a second data stream; transmitting, to a first media device via a first data channel, the first data stream associated with the first media content segment according to a first media delivery policy associated with the first media device; transmitting, to a second media device via a second data channel, the second data stream associated with the second media content segment according to a second media delivery policy associated with the second media device; and switching transmission of the first data stream from the first data channel to the second data channel according to an available bandwidth at the second data channel.	
12. A device comprising: 
a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, comprising: 
dividing media content received from a server into a first media content segment and a second media content segment, the first media content segment comprising first media content images; 
determining, a first content weight for the first media content segment and a second content weight for the second media content segment, the first content weight being determined using a motion estimation process including calculating a series of motion vectors for adjacent frames of the first media content segment, wherein at least one of the series of motion vectors has a vector magnitude representing a relative level of information change occurring in the first media content images; determining a first bit rate for the first media content segment according to the first content weight and a second bit rate for the second media content segment according to the second content weight; encoding the first media content segment at the first bit rate to generate a first data stream and the second media content segment at the second bit rate to generate a second data stream; transmitting, to a first media device via a first data channel, the first data stream associated with the first media content segment according to a first media delivery policy associated with the first media device; transmitting, to a second media device via a second data channel, the second data stream associated with the second media content segment according to a second media delivery policy associated with the second media device; and switching transmission of the first data stream from the first data channel to the second data channel according to an available bandwidth at the second data channel.


	Regarding Claim 1, as can be seen from the table above, all the limitations of instant claim 1 is contained in the patent claim 12; thus, claim 1 of instant application is anticipated by the patent claim 12.
	
Instant Application
US 11,184,681
11. A method comprising: 
determining, by a processing system including a processor, a first content weight for a first media content segment having a plurality of frames, wherein the determining is performed using a motion estimation process including calculating a series of motion vectors for adjacent frames of the plurality of frames, wherein the first media content segment comprises images, wherein at least one of the series of motion vectors has a vector magnitude representing a relative level of information change occurring in the images; encoding, by the processing system, the first media content segment at a first bit rate according to a first content weight of the first media content segment to generate a first data stream; encoding, by the processing system, a second media content segment at a second bit rate according to a second content weight of the second media content segment to generate a second data stream; transmitting, by the processing system to a first media device via a first data channel, the first data stream associated with the first media content segment according to a first media delivery policy associated with the first media device; transmitting, by the processing system to a second media device via a second data channel, the second data stream associated with the second media content segment according to a second media delivery policy associated with the second media device; and switching, by the processing system, transmission of the first data stream from the first data channel to the second data channel according to an available bandwidth at the second data channel.
1. A method, comprising: 
dividing, by a processing system including a processor, media content into a first media content segment and a second media content segment, wherein the first media content segment comprises first media content images; determining, by the processing system, a first content weight for the first media content segment and a second content weight for the second media content segment, wherein the first content weight is determined using a motion estimation process including calculating a series of motion vectors for adjacent frames of the first media content segment, wherein at least one of the series of motion vectors has a vector magnitude representing a relative level of information change occurring in the first media content images; determining, by the processing system, a first bit rate for the first media content segment according to the first content weight and a second bit rate for the second media content segment according to the second content weight; encoding, by the processing system, the first media content segment at the first bit rate to generate a first data stream and the second media content segment at the second bit rate to generate a second data stream; transmitting, by the processing system via a first data channel, to a first media device the first data stream associated with the first media content segment according to a first media delivery policy associated with the first media device; transmitting, by the processing system via a second data channel, to a second media device the second data stream associated with the second media content segment according to a second media delivery policy associated with the second media device; and switching, by the processing system, transmission of the first data stream from the first data channel to the second data channel according to an available bandwidth at the second data channel.


	Regarding Claim 11, as can be seen from the table above, all the limitations of instant claim 11 is contained in the patent claim 1; thus, claim 11 of instant application is anticipated by the patent claim 1.

Instant Application
US 11,184,681
16. A non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, comprising: 
determining a first content weight for a first media content segment using a motion estimation process including calculating a series of motion vectors for adjacent frames of the first media content segment, wherein the first media content segment comprises images, wherein at least one of the series of motion vectors has a vector magnitude representing a relative level of information change occurring in the images; encoding the first media content segment at a first bit rate according to a first content weight of the first media content segment to generate a first data stream; encoding a second media content segment at a second bit rate according to a second content weight of the second media content segment to generate a second data stream; transmitting, to a first media device via a first data channel, the first data stream associated with the first media content segment according to a first media delivery policy associated with the first media device; transmitting, to a second media device via a second data channel, the second data stream associated with the second media content segment according to a second media delivery policy associated with the second media device; and switching transmission of the first data stream from the first data channel to the second data channel according to an available bandwidth at the second data channel.
8. A non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, comprising: 
dividing media content received from a server into a first media content segment and a second media content segment, the first media content segment comprising first media content images; determining, a first content weight for the first media content segment and a second content weight for the second media content segment, wherein the first content weight is determined using according to a motion estimation process including calculating a series of motion vectors for adjacent video frames of the first media content segment, wherein at least one of the series of motion vectors has a vector magnitude representing a relative level of information change occurring in the first media content images; determining a first bit rate for the first media content segment according to the first content weight and a second bit rate for the second media content segment according to the second content weight; encoding the first media content segment at the first bit rate to generate a first data stream and the second media content segment at the second bit rate to generate a second data stream; transmitting, to a first media device via a first data channel, the first data stream associated with the first media content segment according to a first media delivery policy associated with the first media device; transmitting, to a second media device via a second data channel, the second data stream associated with the second media content segment according to a second media delivery policy associated with the second media device; and switching transmission of the first data stream from the first data channel to the second data channel according to an available bandwidth at the second data channel.


	Regarding Claim 16, as can be seen from the table above, all the limitations of instant claim 16 is contained in the patent claim 8; thus, claim 16 of instant application is anticipated by the patent claim 8.
	Dependent claims 2-10, 12-15 and 17-20 are also rejected based on the dependency.

Allowable Subject Matter
7.	Claims 1-20 will be allowable if Obvious Double Patenting rejection is overcome by filing a Terminal Disclaimer.

Conclusion
8.	Claims 1-20 are rejected.

Correspondence Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426